DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the filing date of 4/23/2020.
Claims 1-20 are pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/23/2020 is being considered by the examiner.

Examiner’s Statement of Reasons for Allowance
Claims 1-20 are considered allowable when reading the claims in light of the specification.  The prior arts of record do not teach or reasonably suggest the combination of the limitations specified in the independent claims 1, 8 and 15.
The closest prior arts are:
Kiran (US20130262348) teaches a system for analyzing a plurality of data sets to determine one or more solutions for a specific problem is provided.  The system includes an analytical module configured to receive a plurality of data sets from a plurality of sources and analyze the plurality of data sets using a data handling module configured to convert the plurality of data sets into an analytics data set.  The system also includes an exploratory analysis module configured to 
Garrity et al. (US20110029853) teaches a method and apparatus for enabling advanced visualization techniques for conveying analytics information to a user.  For the presentation of analytics data within a natural language statement or series of statements, a template is stored in a template database and includes natural language statements with data fields embedded within the statements.  The data fields are populated with the appropriate analytics data such that the resulting reporting statement reads like a conversational statement of data and trends.  Other advanced data visualizations of analytics helps one to quickly understand changes in key metrics for an entire account, compare the performance of reports across profiles, plot RSS feed events against metrics, and easily share data with others in one organization (see at least the Abstract).
Talbot et al. (US20190108272) teaches of using an object model of heterogeneous data to facilitate building data visualization.  The process receives a visual specification, which specifies data sources, visual variables, and data fields from the data sources.  Each visual variable is associated with one or more data fields and each data field is either a dimension or a measure.  For each measure m, the process identifies a set R(m) consisting of dimensions that are 
Atanasiu et al. (US20160092336) teaches computer-implemented methods, software, and systems, including methods for generating visualizations.  On a client side, a user request is received for an inter-entity call visualization.  Code analysis data is accessed.  A visualization model is built.  The visualization is shown.  User inputs are received for interacting with the visualization.  The visualization is updated based on the received user inputs.  On a server side, a request is received for code analysis data.  The requested data collected, including running analyzers for any available data.  The requested data is sent.  The code analysis data can be used for other purposes than visualizations (see at least the Abstract).
Guo et a. (US10447546) teaches customized visualization for data centers.  A specification of visualization requirements for a customized visualization associated with one or more storage, compute and networking resources of a data center is generated.  Resource data is obtained from one or more data sources, the resource data being associated with one or more of the storage, compute and networking resources of the data center.  One or more 
Applicant’s claimed invention is deemed allowable over the cited prior arts above as the prior arts do not teach the combination of the limitations specified in the independent claim 1:
“A computer-implemented method comprising: 
causing display, by a computing system, of a graphical user interface for designing at least one visualization; 
receiving, by the computing system, data defining a first visualization control; 
receiving, by the computing system, a least one data model defining at least one data source related to the first visualization control; 
receiving, by the computing system, at least one calculation module defining calculation details for the first visualization control; 
generating, by the computing system, an analytical instance for the at least one visualization comprising the first visualization control, the at least one data model, and the at least one calculation module; and 
executing the analytical instance by performing operations comprising: 
performing the calculation details for the first visualization control;
storing an output of calculation details in the at least one data model; and 
generating the at least one visualization using the at least one data model”
Independent claims 8 and 15 include similar concepts and limitations and therefore are allowed for the same reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H NGUYEN whose telephone number is (571)270-1070.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHILLIP H NGUYEN/Primary Examiner, Art Unit 2191